Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between WILLIAM C. WILEY (“Employee”) and TRANSCOMMUNITY
FINANCIAL CORPORATION (the “Employer” or the “Company”).

 

STATEMENT OF FACTS

 

Employee’s employment with the Company will cease effective December 31, 2005,
and Employee desires to accept the following agreements, including, without
limitation, certain additional consideration from the Company in return for
Employee’s general release and non-disclosure agreement set forth below.
Employee and the Company desire to settle all matters that might arise, or have
arisen, out of Employee’s employment with the Company, and the cessation
thereof.

 

STATEMENT OF TERMS

 

In consideration of the mutual promises herein, it is agreed as follows:

 

1. Cessation of Employment/Resignation as Director. Effective on the close of
business December 31, 2005 (the “Separation Date”), Employee shall cease to be
an employee of the Company for any purpose whatsoever and shall be entitled to
no further payments or benefits from the Company except as provided herein. In
addition, Employee, by execution of this Agreement, hereby resigns, effective on
the Separation Date, as a Director of the Company and any and all of its
subsidiaries and affiliates.

 

2. Effective Date. The effective date of this Agreement shall be the eighth day
after Employee signs this Agreement (the “Effective Date”). As of the Effective
Date, if Employee has not revoked this Agreement pursuant to Section 11, this
Agreement shall be fully effective and enforceable. Notwithstanding the
foregoing, in the event the Effective Date is prior to December 31, 2005,
Employee shall continue to receive compensation and benefits through the
Separation Date as if paragraph 4(a), (d) and (e) of the Employment Agreement
dated December 8, 2003 were still in effect.

 

3. Additional Consideration. In full consideration and as material inducement
for Employee’s signing of this Agreement, the Company will provide the following
additional consideration to which Employee would not have been otherwise
entitled in the absence of this Agreement:

 

a. Severance pay equal to one year’s salary in a gross amount of $160,000, less
all applicable withholdings (the “Cash Severance”). Payment shall be made in a
lump sum on January 2, 2006 or the eighth day following the execution of this
Agreement, whichever is later.



--------------------------------------------------------------------------------

b. The Company hereby agrees that upon the Effective Date, the restrictions
provided under the Restricted Stock Agreement (“RSA”) dated December 8, 2003
shall terminate, and the Company shall deliver certificates, as soon as
reasonably practicable, for 15,000 shares of stock for the period 2006-2008 (the
“Shares”), as referenced in paragraph 3(b) of the RSA, which shall be delivered
to Employee subject to all applicable securities laws and regulations. Employee
agrees to reimburse the Company for any taxes required to be withheld on the
Employee’s behalf with respect to the Shares, provided, however, if Employee has
not made such reimbursement before the payment of the Cash Severance, Company
shall have the right to reduce the Cash Severance by the amount of any such
withholdings.

 

4. Return of Company Materials and Property. Employee understands and agrees
that Employee immediately will turn over to the Company all vehicles, keys,
files, memoranda, records, credit cards, manuals, computer equipment, computer
software, pagers, facsimile machines, and any other equipment and other
documents, and all other physical or personal property that Employee received
from the Company and/or that Employee used in the course of Employee’s
employment with the Company and that are the property of the Company or its
customers.

 

5. Confidential Information and Trade Secrets. Employee agrees to protect and
hold in confidence all Trade Secrets and Confidential Information (“Company
Information”) belonging to the Company that Employee has received through or as
a result of Employee’s employment by the Company and to take no action that may
cause any such information to lose its character as Company Information.
Employee shall neither disclose, divulge nor communicate to any third party any
Trade Secrets belonging to the Company.

 

For purposes of this Section 5, “Confidential Information” means confidential
data and confidential information relating to the Company’s business (which does
not rise to the status of a Trade Secret) which has value to the Company and is
not generally known to its competitors, such as Company pricing information,
marketing information, profit margins, customer preferences, customer lists, and
other marketing and sales information that would have value if disclosed to
competitors. Confidential Information shall not include any data or information
that (i) has been voluntarily disclosed to the public by the Company, (ii) has
been independently developed and disclosed to the public by others,
(iii) otherwise enters the public domain through lawful means, or (iv) was
already known by the Employee at the time of disclosure to him. The provisions
in this Agreement restricting the disclosure and use of Confidential Information
shall survive for a period of two (2) years following the execution of this
Agreement.

 

For purposes of this Section 5, “Trade Secrets” means information including, but
not limited to, technical or non-technical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product or service plans or lists of actual or
potential customers or suppliers or customer preferences which (1) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper

 

2



--------------------------------------------------------------------------------

means, by other persons who can obtain economic value from its disclosure or
use; and (2) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy. The provisions in this Agreement
restricting the disclosure and use of Trade Secrets shall survive the execution
of the Agreement and shall survive for so long as the respective information
qualifies as a trade secret under applicable law.

 

6. No Obligation. Employee agrees and understands that the consideration
described above in Section 3 of this Agreement is not required by the Company’s
policies and procedures or any other agreement entered into between the Company
and Employee, including but not limited to the Employment Agreement dated
December 8, 2003 (“the Employment Agreement”). Employee further agrees and
understands that Employee’s entitlement to receive the consideration set forth
above is conditioned upon Employee’s execution of this Agreement and compliance
with the terms of this Agreement.

 

7. Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable. This Agreement shall survive the termination of any
arrangements contained herein.

 

8. Confidentiality; Professionalism. Employee represents and agrees that
Employee will keep the terms, amount, value, and nature of consideration paid to
Employee, and the fact of this Agreement completely confidential, and that
Employee will not hereafter disclose any information concerning this Agreement
to anyone other than Employee’s immediate family and professional
representatives who will be informed of and bound by this confidentiality
clause. This paragraph shall not prohibit Employee, however, from fully comlying
and responding to any lawfully issued subpoena which requires production of this
information. Employee must provide the Company with at least ten days notice, if
practicable, upon his receipt of any such subpoena.

 

Employee agrees that Employee will not make or issue, or procure any person,
firm or entity to make or issue, any statement in any form concerning the
Company, Employee’s employment relationship or the termination of Employee’s
employment relationship with the Company to any person or entity if such
statement is harmful to or disparaging of the Company, its affiliates or any of
their employees, officers, directors, agents or representatives. Similarly, the
Company’s officers and directors agree not to make or issue, or procure any
person, firm or entity to make or issue, any statement in any form concerning
the Employee, the Employee’s employment relationship or cessation of Employee’s
relationship with the Company to any person or entity if such statement is
harmful to or disparaging of the Employee.

 

9. Complete Release.

 

a. As a material inducement to the Company to enter into this Separation
Agreement and General Release, Employee hereby irrevocably and unconditionally
releases, acquits, and forever discharges the Company and each of the

 

3



--------------------------------------------------------------------------------

Company’s owners, stockholders, predecessors, successors, assigns, agents,
directors, officers, employees, representatives, attorneys, parent companies,
divisions, subsidiaries, affiliates (and agents, directors, officers, employees,
representatives and attorneys of such parent companies, divisions, subsidiaries
and affiliates), and all persons acting by, through, under or in concert with
any of them (collectively “Releasees”), or any of them, from any and all
charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses of any nature whatsoever, known or unknown,
suspected or unsuspected, including, but not limited to, any rights arising out
of any alleged contracts or violations or breaches of any contracts, express or
implied, including but not limited to the Employment Agreement, the RSA, the
Non-Qualified Stock Option Agreement for Director granted May 16, 2001 between
Bank of Powhatan, N.A. (predecessor in interest to the Company) and Employee
granting Employee stock option rights for 5,850 shares of common stock of the
Company, the Non-Qualified Stock Option Agreement for Employee granted April 15,
2003 between the Company and Employee granting Employee stock option rights for
30,000 shares of common stock of the Company (the last two described documents
being hereinafter collectively referred to as the “Stock Option Agreements”) and
all amendments thereto, or any tort, or any legal restrictions on the Company’s
right to terminate employees, or any federal, state or other governmental
statute, regulation, or ordinance, including without limitation (1) Title VII of
the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, (race,
color, religion, sex, and national origin discrimination); (2) the Americans
with Disabilities Act (disability discrimination); (3) 42 U.S.C. § 1981
(discrimination); (4) the federal Age Discrimination in Employment Act (age
discrimination); (5) the Older Workers Benefit Protection Act; (6) the Equal Pay
Act; and (8) the Employee Retirement Income Security Act (“ERISA”) (all
collectively hereinafter referred to as the “Claim” or “Claims”), which Employee
now has, owns or holds, or claims to have, own or hold, or which Employee at any
time heretofore had owned or held, or claimed to have owned or held, against
each or any of the Releasees at any time up to and including the Effective Date
of this Agreement. In furtherance of the foregoing, Employee agrees that, as of
the Effective Date, the Employment Agreement, the RSA and the Stock Option
Agreements, and all amendments thereto, shall be null and void, with the Company
having no further obligations thereunder. This Release does not affect
Employee’s right to elect continued medical, dental and vision coverage at his
own expense pursuant to the Consolidated Omnibus Budget Reconciliation Act
(COBRA).

 

b. In the event that Employee does not exercise his rights to revoke this
Agreement, the Company hereby irrevocably and unconditionally releases, acquits,
and forever discharges Employee from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected, which the
Company now has, owns or holds, or claims to have, own or hold, against Employee
arising out of Employee’s employment with the Company at any time up to and
including the date on which Employer executes and delivers this Agreement.

 

4



--------------------------------------------------------------------------------

10. No Knowledge of Illegal Activity. Employee acknowledges that he has no
knowledge of any actions or inactions by any of the Releasees or by Employee
that Employee believes could possibly constitute a basis for a claimed violation
of any federal, state, or local law, any common law or any rule promulgated by
an administrative body.

 

11. Age Discrimination In Employment Act. Employee hereby acknowledges and
agrees that this Agreement and the termination of Employee’s employment and all
actions taken in connection therewith are in compliance with the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act
and that the releases set forth in Section 9 hereof shall be applicable, without
limitation, to any claims brought under these Acts. Employee further
acknowledges and agrees that:

 

a. The release given by Employee in this Agreement is given solely in exchange
for the consideration set forth in Section 3 of this Agreement and such
consideration is in addition to anything of value which Employee was entitled to
receive prior to entering into this Agreement;

 

b. By entering into this Agreement, Employee does not waive rights or claims
that may arise after the date this Agreement is executed;

 

c. Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing;

 

d. Employee has been offered twenty-one (21) days from receipt of this Agreement
within which to consider the terms of this Agreement; and

 

e. For a period of seven (7) days following Employee’s execution of this
Agreement, Employee may revoke this Agreement and this Agreement shall not
become effective or enforceable until such seven (7) day period has expired.

 

12. No Other Representations. Employee represents and acknowledges that in
executing this Agreement, Employee does not rely, and has not relied, upon any
representation or statement not set forth herein made by any of the Releasees or
by any of the Releasees’ agents, representatives, or attorneys with regard to
the subject matter, basis or effect of the Agreement or otherwise.

 

13. Sole and Entire Agreement. This Agreement sets forth the entire agreement
between the parties hereto, and supersedes any and all prior agreements or
understandings between the parties.

 

14. Binding Effect, Assignment. This Agreement shall be binding upon and insure
to the benefit of the parties hereto and their respective heirs,
representatives, successors, transferees and permitted assigns. This Agreement
shall not be assignable by Employee but shall be freely assignable by the
Company.

 

5



--------------------------------------------------------------------------------

15. Knowledgeable Decision By Employee. Employee represents and warrants the
Employee has read all the terms of this Agreement. Employee understands the
terms of this Agreement and understands that this Agreement releases forever the
Company from any legal action arising from Employee’s relationship with the
Company. Employee is signing and delivering this Agreement of his own free will
in exchange for the consideration to be given to Employee, which Employee
acknowledges and agrees is adequate and satisfactory.

 

16. Full and Careful Consideration. Please take this Agreement home and
carefully consider all of its provisions before signing it. You may take up to
twenty-one (21) days to decide whether you want to accept and sign this
Agreement. Also, if you sign this Agreement, you will have an additional seven
(7) days after you sign this Agreement in which to revoke this Agreement. This
Agreement will not be effective or enforceable, nor will any consideration be
paid, until after the revocation period has expired. Again, you are free, and
encouraged, to discuss the contents and advisability of signing this Agreement
with an attorney of your choosing.

 

17. Governing Law. This Agreement shall be construed in accordance with the laws
of the Commonwealth of Virginia.

 

PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

December 19, 2005

--------------------------------------------------------------------------------

     

/s/ William C. Wiley

--------------------------------------------------------------------------------

Date

      William C. Wiley        

TRANSCOMMUNITY FINANCIAL CORPORATION

       

/s/ Bruce B. Nolte

--------------------------------------------------------------------------------

       

By:

 

Bruce B. Nolte

       

Its:

 

President

 

6